Pettit, J.,
dissenting. — The only question in this casq is, where a mortgage is foreclosed which is given to secure the payment of several notes, some of which are due, and others are not due, and a decree of foreclosure and judgment is rendered for the whole amount of the notes secured by the mortgage, payable as they become due, and a party enters himself as replevin bail on the judgment and decree, is he bound for the whole amount of the judgment and decree, or is he only bound for the amount of the decree on the notes due at the *52date of the decree ? I think that he is bound for the whole amount of the decree and judgment.
The contract of the replevin bail was in, these words:
“ I acknowledge myself replevin bail for the payment of this judgment on or before the time allowed by law for the stay of execution.”
This, I think, clearly rendered the replevin bail liable for the whole decree and judgment. Niles v. Stillwagon, 22 Ind. 143.